Citation Nr: 1221538	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-00 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran had active service from November 1940 to December 1945.  He died in August 2007; the appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was before the Board in March 2011 when it was remanded for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the appellant's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

According to the certificate of death, the Veteran died at home in August 2007 of lung cancer.  The appellant claims that service connection for the cause of the Veteran's death is warranted as his numerous service-connected disabilities substantially weakened him and made him more susceptible to his fatal lung cancer.  She further alleges that the Veteran became dependent on nicotine in order to control his service-connected posttraumatic stress disorder (PTSD) symptomatology, and that his smoking caused his lung cancer.  

In its March 2011 remand, the Board instructed the RO/AMC (in pertinent part) to forward the Veteran's claims files to an appropriate VA physician in order to provide an opinion regarding the cause of the Veteran's death.  Thereafter, in April 2011, a VA nurse practitioner opined that it was unlikely that the Veteran's service-connected disabilities contributed substantially or materially to his death.  The nurse practitioner did not discuss a July 2008 statement from a VA physician in which he indicated that the Veteran's PTSD left him very susceptible to utilizing nicotine as one means of addressing his condition, which subsequently resulted in the secondary development of lung cancer.  A physician did not review or sign the medical opinion.  In a May 2012 Informal Hearing Presentation, the appellant's representative noted that the March 2011 remand order indicated that a physician should review the Veteran's claims files and render the requested opinion.  Because the opinion was rendered by a nurse practitioner, it was in violation of the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, another medical opinion should be obtained in accord with the prior remand directives.

Moreover, in May 2012, subsequent to the issuance of the most recent Supplemental Statement of the Case in March 2012, additional evidence consisting of medical treatise evidence was associated with the claims files.  This pertinent evidence was not reviewed by the RO/AMC in conjunction with the issue on appeal, and such consideration was not waived by the appellant.  Accordingly, the originating agency must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c) (2011).

Finally, there appear to be outstanding treatment records in this case.  In this regard, the Board notes that there are no records pertaining to the Veteran's initial lung cancer diagnosis.  Additionally, the record shows that the Veteran received both VA and private medical treatment.  In this regard, the record includes VA treatment records dated through 2001, and a July 2007 VA attending note; however, there is no indication in the file that all outstanding VA treatment and/or evaluation records have been requested.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, further development to obtain treatment records is in order on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and inform her that the records pertaining to the Veteran's treatment for lung cancer have not been obtained for the claims file.  Request that she furnish the names, addresses, and dates of treatment of all medical providers from whom the Veteran received treatment for his lung cancer.  After securing the necessary authorizations for release of this information, the RO or the AMC should seek to obtain copies of all treatment records referred to by the appellant.  All reasonable attempts should be made to obtain any identified records.  

The RO or the AMC should also undertake appropriate development to obtain all outstanding VA records of evaluation and/or treatment of the Veteran.  All records and/or responses received should be associated with the claims files. 

If the appellant identifies any additional outstanding evidence supportive of her claim, the RO or the AMC should undertake appropriate development to obtain that evidence as well.  If the RO or the AMC is unable to obtain any medical records identified by the appellant, she should be so informed and requested to provide copies of such records. 

2.  Thereafter, the RO or the AMC should forward the claims folder to an appropriate VA physician in order to provide an opinion regarding the cause of the Veteran's death, to include whether there is any connection between his service-connected PTSD and fatal lung cancer.  The claims files and a copy of this REMAND must be made available to and reviewed by the physician in connection with formulating the opinions. 

Based upon review of the claims file and upon sound medical principles, the physician should answer the following questions:

(A) Is it at least as likely as not (i.e. a 50 percent or better probability) that the Veteran's service-connected PTSD caused or aggravated his nicotine dependence, which in turn led to his fatal lung cancer?  In this regard, the physician should consider the July 2008 statement from a VA physician in which he indicated that the Veteran's PTSD left him very susceptible to utilizing nicotine as one means of addressing his condition, which subsequently resulted in the secondary development of lung cancer.  The physician should also consider the treatise evidence submitted in 2012, as well as the appellant's allegations that the Veteran became addicted to nicotine as a result of chronic anxiety.  

(B) Is it at least as likely as not (i.e. a 50 percent or better probability) that the Veteran's service-connected disabilities contributed substantially or materially to cause his death (i.e., that it combined to cause death or that it aided or lent assistance to the production of the death)?  In rendering an opinion regarding this question, the examiner is advised that it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Additionally, the examiner is notified that service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 

(C) Is it at least as likely as not (i.e. a 50 percent or better probability) that the Veteran's cause of death otherwise related to his military service and/or his service-connected disabilities? 

The physician should provide a rationale for any opinion reached, and make reference to all relevant medical records which support the rationale.  If the consulting physician opines that the question cannot be resolved without resorting to speculation, the physician should explain why speculation would be required.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


